DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 45 and 55 are objected to because of the following informalities:    
Claim 45, lines 4-5 recites “a plurality of N-type electrode pad” in which pad should be the plural pads;
Claim 55, line 5 recites “a plurality first of N-type electrode pads” which should read “a plurality of first N-type electrode pads”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 45, 47-48, 52-54 and 61-64 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by SHELTON (US 20050194605).
Regarding claim 45, SHELTON discloses an electronic apparatus, comprising: 
a substrate body (substrate body 110, see fig 14, para 60) including a plurality of substrate unit areas (each area containing an LED 10, see fig 14, para 59) arranged in an array (the LEDs 10 are arranged in an array, see fig 14), wherein each of the substrate unit areas is configured to electrically connect to a light emitting device (each of the areas has an electrical connection from pads 80/82 to LED 10, see figs 12 and 14, para 52), wherein the light emitting device includes a plurality of P-type electrode pads (p-type electrode pads 12 connected to p-type layers, see figs 1-2, para 31) and a plurality of N-type electrode pad (n-type electrodes 14 connected to n-type layers, see figs 1-2, para 34); and 
a plurality of first pillar structures (electrically conductive pillars comprising 86, 72, 70, 66, and 36 connected to p-type pad 12, see fig 10 and 12, para 37, 49 and 51) and a plurality of second pillar structures (electrically conductive pillars comprising 86, 72, 70, 66, and 36 connected to p-type pad 14, see fig 10 and 12, para 37, 49 and 51) disposed over a corresponding one of the plurality of substrate unit areas (each of the pillars connected to each device 10 is on a higher level than the substrate 110, see fig 12 and 14), 
wherein a first one of the plurality of first pillar structures is configured to contact a first one of the plurality of P-type electrode pads over the corresponding one of the plurality of substrate unit areas (the left pillar 64/56/44 is connected to the p-type pad 14, see fig 10, para 46) and a first one of the plurality of second pillar structures is configured to contact a first one of the plurality of N-type electrode pads (the right pillar 70/56/66/36 is connected to an n-type pad 12, see fig 10, para 46) over the one of the plurality of substrate unit areas (both an in a unit area, see fig 12 and 14).
Regarding claim 47, SHELTON discloses the electronic apparatus of claim 45, wherein some of the plurality of first pillar structures disposed over two adjacent ones of the plurality of substrate unit areas are arranged in a row (the pillars containing 62 are arranged in rows and columns on 110, see fig 14, para 46).
Regarding claim 48, SHELTON discloses the electronic apparatus of claim 45, wherein a pitch between the plurality of second pillar structures is substantially equal to a pitch between the plurality of first pillar structures in a same one of the plurality of substrate unit areas (the horizontal distance between the pillars containing 62 and the pillars containing 64 are the same, since they are arranged in spaced devices, see fig 14).
Regarding claim 52, SHELTON discloses the electronic apparatus of claim 45, further comprising a top trace (fig 12, 82, para 52) disposed over a top surface of the substrate body (82 is disposed over a top surface of 110, see fig 12 and 14), wherein the top trace is disposed between the first one of the plurality of first pillar structures and a second one of the plurality of first pillar structures adjacent to the first one of the plurality of first pillar structures (each device 10 has a trace 82, and therefore one trace 82 is disposed horizontally between a device 10 and the device 10 to the left of that, see fig 12 and 14).
Regarding claim 53, SHELTON discloses the electronic apparatus of claim 52, wherein the light emitting device covers the top trace (the LED 10 at least partially covers 82, see fig 12).
Regarding claim 54, SHELTON discloses the electronic apparatus of claim 45, wherein a diameter of one of the plurality of first pillar structure is greater than a gap between the plurality of first pillar structure (the major diameters of 62 are larger than the spacing between 62, see fig 14).
Regarding claim 61, SHELTON discloses an electronic apparatus, comprising:
 a substrate structure (substrate body 110, see fig 14, para 60) having a top surface (top surface of 110 which 82/80 are on, see fig 12 and 14); 
a plurality of pillars (electrically conductive pillars comprising 86, 72, 70, 66, and 36 connected to p-type pads 12 and n-type pads 14, see fig 10 and 12, para 37, 49 and 51) disposed adjacent to the top surface of the substrate structure; and 
at least one light emitting device (light emitting diodes 10, see fig 12 and 14, para 29) including a plurality of electrode pads (p-type electrode pads 12 connected to p-type layers, see figs 1-2, para 31 and n-type electrodes 14 connected to n-type layers, see figs 1-2, para 34), 
wherein a first one of the plurality of pillars is disposed under at least two of the plurality of electrode pads (the left pillar 86/72/70/66/36 is connected to the p-type pads 12, see fig 12 and 1-2, para 51), and the first one of the plurality of pillars contacts at least one of the at least two of the plurality of electrode pads (the right pillar 86/72/70/66/36 is connected to the n-type pads 14, see fig 12 and 1-2, para 51).
Regarding claim 62, SHELTON discloses the electronic apparatus of claim 61, wherein the at least two of the plurality of electrode pads include a plurality of P-type electrode pads (the pads 12 are p-type electrode pads, see fig 2, para 34).
Regarding claim 63, SHELTON discloses the electronic apparatus of claim 62, wherein the at least two of the plurality of electrode pads include a plurality of N-type electrode pads (the pads 14 are n-type electrode pads, see figs 1-2, para 34), a second one of the plurality of pillars is disposed under at least two of the plurality of N-type electrode pads (the left pillar in fig 12 are connected to each of the n-type pads in the device, see figs 12 and 14, para 51 and 44), and the second one of the plurality of pillars contacts at least one of the at least two of the plurality of N-type electrode pads (the left pillar comprising 44 is connected to each pad 14, see fig 6, para 42 and 51).
Regarding claim 64, SHELTON discloses the electronic apparatus of claim 61, wherein the at least two of the plurality of electrode pads are electrically connected to each other through the first one of the plurality of pillars (all of the pads 14 are connected by the pillar comprising 44, see fig 5-6, para 42).
Claim(s) 45, 50, 55-56 and 59 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by UNNO (US 20110233587).
Regarding claim 45, UNNO discloses an electronic apparatus, comprising: 
a substrate body (substrate 14, see fig 1-2, 14, para 49) including a plurality of substrate unit areas arranged in an array (the areas containing top, middle and bottom rows of light emitting elements 1, see fig 2, para 50), wherein each of the substrate unit areas is configured to electrically connect to a light emitting device (the device comprising the 2 or 3 light emitting elements 1 in each row, see fig 2), wherein the light emitting device includes a plurality of P-type electrode pads (the pads 8 connected to the p-type layers 4 by vias 5, see fig 1, para 50, 59 and 54) and a plurality of N-type electrode pad (the pads 8 connected to the n-type layers 2 by vias 6, see fig 1, para 50, 59 and 54); and 
a plurality of first pillar structures (pillars comprising 9 and 10 connected to the pads 8 connected to p-type layers 4 by vias 5, see fig 1, para 60) and a plurality of second pillar structures (pillars comprising 9 and 10 connected to the pads 8 connected to n-type layers 2 by vias 5, see fig 1, para 60) disposed over a corresponding one of the plurality of substrate unit areas, 
wherein a first one of the plurality of first pillar structures is configured to contact a first one of the plurality of P-type electrode pads over the corresponding one of the plurality of substrate unit areas (the left pillar 9 and 10, connect to p-type region 4 of the left device 1, see fig 1), and a first one of the plurality of second pillar structures is configured to contact a first one of the plurality of N-type electrode pads over the one of the plurality of substrate unit areas (the second to the left pillar 9 and 10 connects to the n-type region 2 of the left device 1, see fig 1).
Regarding claim 50, UNNO discloses the electronic apparatus of claim 45, wherein a second one of the plurality of first pillar structures (left pillar 9/10 connected to middle device 1, see fig 1, para 60) is configured to electrically contact a second one of the plurality of P-type electrode pads (the left pad 8 connected to the p-type region 4 of the middle device 1, see fig 1, para 80) over the corresponding one of the plurality of substrate unit areas, and a second one of the plurality of second pillar structures  (right pillar 9/10 connected to middle device 1, see fig 1, para 60) is configured to electrically contact a second one of the plurality of N-type electrode pads over the corresponding one of the plurality of substrate unit areas (the right pad 8 connected to the n-type region 2 of the middle device 1, see fig 1, para 80).
Regarding claim 55, UNNO discloses an electronic apparatus, comprising: 
a substrate body (substrate 14, see fig 10 and 2, 14, para 49) including a plurality of substrate unit areas (the areas containing top, middle and bottom rows of light emitting elements 1, see fig 2, para 50) arranged in an array and a  circuit layer under a lower surface of the substrate body (circuit layers comprising 16, 17, and 25, see fig 10, para 52 and 67); and 
a first light emitting device (the device comprising the 3 light emitting elements 1 in the center row, see fig 2 and 10) disposed over the substrate body and including a first plurality of P-type electrode pads (the pads 8 connected to the p-type layers 4 by vias 5, see fig 10, para 50, 59 and 54) and a plurality first of N-type electrode pads (the pads 8 connected to the n-type layers 2 by vias 6, see fig 10, para 50, 59 and 54) over a first one of the plurality of substrate unit areas, 
wherein the circuit layer is electrically connected to at least two of the first plurality of P- type electrode pads or at least two of the first plurality of N-type electrode pads (the electrode layer 16/17/25 is connected to all pads 8 by the intervening layers 9 and 10, see fig 10, para 60).
Regarding claim 56, UNNO discloses the electronic apparatus of claim 55, wherein the first light emitting device is disposed over a top surface of the substrate body, and the circuit layer is electrically connected to the first plurality of P-type electrode pads or electrically connected to the first plurality of N-type electrode pads through at least one conductive via extending through the substrate body (the rear surface contact parts 25 are connected to the devices 1 by vias that go through the substrate 14, see fig 10, para 67).
Regarding claim 59, UNNO discloses the electronic apparatus of claim 56, wherein the first plurality of N-type electrode pads include a first N-type electrode pad (right pad 8 connected to the n-type layer 2 in the left device 1, see fig 10, para 59) and a second N-type electrode pad (right pad 8 connected to the n-type layer 2 in the right device 1, see fig 10, para 59), the at least one conductive via includes a first conductive via (left via 25, see fig 10, para 67) and a second conductive via (right via 25, see fig 10, para 67), the first conductive via is electrically connected to the first N-type electrode pad (all of the electrode pads are connected in series, see para 63) through a first pillar (left pillar 9/10 connecting 17 to 8, see fig 10, para 58), and the second conductive via is electrically connected to the second N-type electrode pad through a second pillar (right pillar 9/10 connecting 17 to 8, see fig 10, para 58) separated from the first pillar.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 46, 51 and 55-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHELTON (US 20050194605) in view of CHITNIS (US 20090179207).
Regarding claim 46, SHELTON discloses the electronic apparatus of claim 45.
SHELTON fails to explicitly disclose a device, further comprising: 
a top circuit layer disposed adjacent to a top surface of the substrate body; and 
a bottom circuit layer disposed adjacent to a bottom surface of the substrate body, wherein a line width/line space (L/S) of the top circuit layer is less than a line width/line space (L/S) of the bottom circuit layer.
CHITNIS discloses a device, further comprising: 
a top circuit layer (electrodes 42 and 44, see fig 1a, para 59) disposed adjacent to a top surface of the substrate body (42 and 44 are on a top surface of 30, see fig 1a); and 
a bottom circuit layer (electrodes 38 and 40, see fig 1a, para 58) disposed adjacent to a bottom surface of the substrate body (38 and 40 are on a bottom of 30, see fig 1a), wherein a line width/line space (L/S) of the top circuit layer is less than a line width/line space (L/S) of the bottom circuit layer (the space between 42 and 44 is less than a space between 38 and 40, see fig 1a).
SHELTON and CHITNIS are analogous art because they both are directed towards devices with LEDs mounted on substrates and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SHELTON With the rear electrode of CHITNIS because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SHELTON With the rear electrode of CHITNIS in order so that an electrical signal can be applied to the bottom of the LED substrate (see CHITNIS para 58).  
Additionally, parameters such as the size or spacing of layers in the art of semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the spacing of the electrode layers in the device of SHELTON in order to improve light extraction (see SHELTON para 30).
Regarding claim 51, SHELTON discloses the electronic apparatus of claim 45, wherein
the at least one of the plurality of first pillar structures includes a first conductive layer (fig 12, 86, para 52) disposed over the top surface of the substrate body, a barrier layer (fig 12, 70, para 51) disposed over the first conductive layer and a second conductive layer disposed over the barrier layer (fig 12, 56, para 46).
SHELTON fails to explicitly disclose a device, further comprising a top pad disposed over a top surface of the substrate body and a bottom pad disposed under a bottom surface of the substrate body, wherein at least one of the plurality of first pillar structures is disposed over the top surface,
wherein a finish layer is disposed under the bottom surface of the substrate body, wherein a thickness of the first conductive layer is greater than a thickness of the finish layer.
CHITNIS discloses a device , further comprising a top pad disposed (pads 42 and 44, see fig 1a, para 59) over a top surface of the substrate body (42/44 are disposed over 30, see fig 1, para 53) and a bottom pad (pad 380, see fig 1, para 58) disposed under a bottom surface of the substrate body, wherein at least one of the plurality of first pillar structures is disposed over the top surface (pillar 14/18/24 is on 42, see fig 1b),
wherein a finish layer is disposed under the bottom surface of the substrate body (fig 1, 40, para 58), wherein a thickness of the first conductive layer is greater than a thickness of the finish layer.
SHELTON and CHITNIS are analogous art because they both are directed towards devices with LEDs mounted on substrates and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SHELTON With the rear electrode of CHITNIS because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SHELTON With the rear electrode of CHITNIS in order so that an electrical signal can be applied to the bottom of the LED substrate (see CHITNIS para 58).  
Additionally, parameters such as the size or spacing of layers in the art of semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the thicknesses of the electrode layers in the device of SHELTON in order to improve light extraction (see SHELTON para 30).
Regarding claim 55, SHELTON discloses an electronic apparatus, comprising: 
a substrate body (substrate body 110, see fig 14, para 60) including a plurality of substrate unit areas (each area containing an LED 10, see fig 14, para 59) arranged in an array (the LEDs 10 are arranged in an array, see fig 14) and a circuit layer on the substrate body (traces 80 and 82, see fig 12 and 14, para 52); and
a first light emitting device (LED 10, see fig 12 and 14, para 52) disposed over the substrate body and including a first plurality of P-type electrode pads (p-type electrode pads 12 connected to p-type layers, see figs 1-2, para 31) and a plurality first of N-type electrode pads (n-type electrodes 14 connected to n-type layers, see figs 1-2, para 34) over a first one of the plurality of substrate unit areas (each LED 10 in an area comprise the pads 12 and 14, see figs 1-3), 
wherein the circuit layer is electrically connected to at least two of the first plurality of P- type electrode pads (electrically conductive pillars comprising 86, 72, 70, 66, and 36 connected to p-type pads 12 and 80, see fig 10 and 12, para 37, 49 and 51) or at least two of the first plurality of N-type electrode pads.
SHELTON fails to explicitly disclose a device comprising a substrate body including a circuit layer under a lower surface of the substrate body.
CHITNIS discloses a device comprising a substrate body (submount wafer 30, see fig 1a, para 53)including a circuit layer (traces 38 and 40 on the bottom of 30, see fig 1a, para 58) under a lower surface of the substrate body (38 and 40 are below 30, see fig 1a).
SHELTON and CHITNIS are analogous art because they both are directed towards devices with LEDs mounted on substrates and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SHELTON With the rear electrode of CHITNIS because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SHELTON With the rear electrode of CHITNIS in order so that an electrical signal can be applied to the bottom of the LED substrate (see CHITNIS para 58).  
Regarding claim 56, SHELTON and CHITNIS disclose the electronic apparatus of claim 55.
SHELTON fails to explicitly disclose a device, wherein the first light emitting device is disposed over a top surface of the substrate body, and the circuit layer is electrically connected to the first plurality of P-type electrode pads or electrically connected to the first plurality of N-type electrode pads through at least one conductive via extending through the substrate body.
CHITNIS discloses a device, wherein the first light emitting device is disposed over a top surface of the substrate body (LED 12 is disposed over a top surface of 30, see fig 1b, para 41), and the circuit layer is electrically connected to the first plurality of P-type electrode pads or electrically connected to the first plurality of N-type electrode pads through at least one conductive via extending through the substrate body (the bottom electrodes 38/40 are connected to pads 22/24 by vias 36, see fig 1, para 58).
SHELTON and CHITNIS are analogous art because they both are directed towards devices with LEDs mounted on substrates and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SHELTON With the rear electrode of CHITNIS because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SHELTON With the rear electrode of CHITNIS in order so that an electrical signal can be applied to the bottom of the LED substrate (see CHITNIS para 58).  
Regarding claim 57, SHELTON and CHITNIS disclose the electronic apparatus of claim 56.
SHELTON further discloses a device, wherein the at least one conductive via is connected to at least two of the first plurality of P-type electrode pads or connected to at least two of the first plurality of N-type electrode pads through a pillar disposed over the top surface of the substrate body (the substrate electrodes 80 and 82 are connected to the pads 12/14 by pillars 86, 72, 70, 66 and 36, see figs 1-3 and 12, para 52).
Regarding claim 58, SHELTON and CHITNIS disclose the electronic apparatus of claim 57.
SHELTON further discloses a device, wherein the pillar includes a soldering material (86 can be Au or Cu, which can be soldered, see fig 12, para 52) contacting the at least two of the first plurality of P-type electrode pads or the least two of the first plurality of N-type electrode pads (86 at least indirectly contacts pads 12 and 14, see fig 10 and 12, para 34).
Claim(s) 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHELTON (US 20050194605) in view of UNNO (US 20110233587)).
Regarding claim 49, SHELTON discloses the electronic apparatus of claim 45.
SHELTON fails to explicitly disclose a device, wherein at least two of the plurality of second pillar structures are electrically connected to each other through a circuit layer disposed adjacent to a bottom surface of the substrate body.
UNNO discloses a device, wherein at least two of the plurality of second pillar structures (the pillars 11 and 12, see fi g10, para 50) are electrically connected to each other through a circuit layer (electrode layer comprising 25, 17 and 16, see fig 10, para 52 and 67) disposed adjacent to a bottom surface of the substrate body (25 is adjacent to the bottom of 14, see fig 10).
SHELTON and UNNO are analogous art because they both are directed towards semiconductor devices with LEDS mounted on substrates and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SHELTON with the electrode layer geometry of UNNO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SHELTON with the electrode layer geometry of UNNO in order to obtain a high light output with a small current (See UNNO para 25).
Claim(s) 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHELTON (US 20050194605) and CHITNIS (US 20090179207) in view of UNNO (US 20110233587)).
Regarding claim 60, SHELTON and CHITNIS disclose the electronic apparatus of claim 55.
SHELTON fails to explicitly disclose a device, further comprising a second light emitting device disposed over the substrate body, wherein second light emitting device includes a second plurality of P-type electrode pads and a second plurality of N-type electrode pads over a second one of the plurality of the substrate unit areas, wherein the second plurality of N-type electrode pads of the second light emitting device are electrically connected to the first plurality of N-type electrode pads of the first light emitting device through the circuit layer.
UNNO discloses a device, further comprising a second light emitting device (middle LED 1, see fig 1, para 63) disposed over the substrate body (fig 1, 14, para 63), wherein second light emitting device includes a second plurality of P-type electrode pads (plurality of electrodes 5, see fig 1-2, para 63) and a second plurality of N-type electrode pads (plurality of electrodes 6, see fig 1-2, para 63) over a second one of the plurality of the substrate unit areas, wherein the second plurality of N-type electrode pads of the second light emitting device are electrically connected to the first plurality of N-type electrode pads of the first light emitting device through the circuit layer (the left LED and the central LED are electrically connected by 15, see fig 1-2, para 50).
SHELTON and UNNO are analogous art because they both are directed towards semiconductor devices with LEDS mounted on substrates and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SHELTON with the electrode layer geometry of UNNO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SHELTON with the electrode layer geometry of UNNO in order to obtain a high light output with a small current (See UNNO para 25).
Response to Arguments
Applicant’s arguments with respect to claim(s) 45, 47-50, and 52-64 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Regarding claim 46, the applicant argues that none of the prior art of record in the previous office action including Chitnis et al (US 20090179207, hereinafter CHITNIS) discloses the top and bottom circuit layer.  As stated in the rejection above, CHITNIS does disclose circuit elements that are near the top and bottom surfaces of the substrate (electrodes 38, 40, 42 and 44, see fig 1a, para 58-59).  For the reasons given in the rejection above, the applicant’s argument is not persuasive.
Regarding claim 51, the applicant argues that none of the prior art of record in the previous office action including CHITNIS discloses the top and bottom pad, or the layer structure of the pillars.  As stated in the rejection above, CHITNIS does disclose top and bottom pads (42 and 44, see fig 1a, para 59) and the finish layer (layer 40, see fig 1, para 58).  For the reasons given in the rejection above, the applicant’s argument is not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/
Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811